United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3733
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Western
             v.                         * District of Missouri.
                                        *
Juan Roldan-Castillo,                   *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: May 10, 2005
                                Filed: June 6, 2005
                                 ___________

Before LOKEN, Chief Judge, BEAM, and SMITH, Circuit Judges.
                              ___________

PER CURIAM.

       Juan Roldan-Castillo pled guilty to illegal reentry by a deported alien in
violation of 8 U.S.C. § 1326(a)(2) and (b)(1). Based upon his plea and the
presentence investigation report, the district court1 sentenced Roldan-Castillo to an
eighteen-month prison term. Roldan-Castillo appeals, arguing that the district court
should have submitted to the jury the question whether his prior conviction was an
"aggravated felony." Roldan-Castillo properly preserved this Sixth Amendment
challenge under Blakely v. Washington, 124 S. Ct. 2531 (2004), at the time of

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
sentencing. Because Roldan-Castillo was not entitled to jury findings on the issue of
whether his prior conviction was an aggravated felony, we affirm.

       In Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998), the Court
held that a prior felony conviction, including the characterization of a particular
felony as an "aggravated felony," is a sentencing factor for the court, rather than a fact
issue for the jury. That principle was reaffirmed in United States v. Booker, 125 S.
Ct. 738, 756 (2005).

       The district court based its enhancement on Roldan-Castillo's prior guilty plea
to possession of a controlled substance. See U.S.S.G. § 2L1.2, cmt. n.3(A) (defining
aggravated felony by reference to 8 U.S.C. § 1101(a)(43)). This prior offense was
contained in the presentence investigation report and Roldan-Castillo does not deny
its existence. The United States Code defines aggravated felony to include illicit
trafficking in a controlled substance, including a drug trafficking crime as defined in
18 U.S.C. § 924(c). 8 U.S.C. § 1101(a)(43)(B). Under 18 U.S.C. § 924(c), Roldan-
Castillo's conviction is an aggravated felony if it is punishable under the Controlled
Substances Act, and it is a felony. 18 U.S.C. § 924(c)(2); United States v. Haggerty,
85 F.3d 403, 406 (8th Cir. 1996). Because the statute defines the term "aggravated
felony" to include Roldan-Castillo's prior conviction, the district court did not make
any factual findings that could give rise to a Sixth Amendment claim.

       Though there was no Sixth Amendment violation, the district court committed
Booker error by treating the guidelines as mandatory. As Roldan-Castillo preserved
the issue with a Blakely objection to the district court, we must also consider whether
it was “harmless error to sentence [him] under a mandatory guidelines regime, as
opposed to the Booker advisory system.” United States v. Haidley, 400 F.3d 642, 644
(8th Cir. 2005). We conclude the error was harmless. At sentencing, both defense
counsel and counsel for the government urged the district court to impose a sentence
at the bottom of the appropriate guidelines range of fifteen to twenty one months.

                                           -2-
The court instead imposed a sentence in the middle of the range, eighteen months,
explaining, “I don’t believe a sentence at the low end . . . is in the best interest of
justice.” This removes any “grave doubt” that the Booker error “substantially
influenced the outcome of the proceedings.” Haidley, 400 F.3d at 645.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-